Citation Nr: 1626139	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  08-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to August 1970.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in September 2015.  This matter was originally on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appealed the Board's September 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand.  The parties agreed that the Board's decision should be vacated, and case remanded, for clarification of a statement made by a VA examiner in an April 2013 C&P examination report.  Specifically, the examiner remarked that "[r]epetitive motion was conducted on this patient.  There was no change, a flare-up did not occur.  It would be pure speculation to state to what degrees this joint/spine would be affected with a flare-up."  The examiner continued, stating that "[r]epetitive motion was conducted on this patient without a decrease change in ROM, thus it is more likely than not that this [V]eteran would have at least RT ANKLE 15 degree DORSIFLEXION, LEFT ANKLE 15 DEGREE DORSIFLEXION change in ROM with a significant flare-up."  The parties noted that it was unclear as to what was meant to "change of ROM with a significant flare up" because it could be reasonably read to apply to the left ankle or both the right and left ankles, and could possibly be read as indicating that there was a change in dorsiflexion of 15 degrees on flare-up. 

Accordingly, the case is REMANDED for the following action:

1.  The file should be returned to the VA examiner who conducted the April 2013 C&P examination for an addendum opinion or a suitable substitute only if the previous examiner is unavailable.  The examiner should clarify what was meant by the statement, "[r]epetitive motion was conducted on this patient without a decrease change in ROM, thus it is more likely than not that this [V]eteran would have at least RT ANKLE 15 degree DORSIFLEXION, LEFT ANKLE 15 DEGREE DORSIFLEXION change in ROM with a significant flare-up."  

The Board notes that on physical examination, right and left ankle dorsiflexion was 15 degrees.  

Does the statement above mean that right ankle dorsiflexion would be zero degrees during flare-up,  15 degrees (unchanged) during flare-up, or something entirely different?  

2.  After the development requested has been completed, the addendum report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




